Citation Nr: 1822634	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran requested and was scheduled for a hearing before the Board in October 2017.  He failed to show for this hearing.  


FINDING OF FACT

For the period on appeal, the Veteran's bilateral hearing loss has been productive of no worse than Level I acuity in the right ear and no worse than Level I acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 (2017), Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim.  Compliant notice was provided in June 2011.

VA's duty to assist includes obtaining available treatment records and, where appropriate providing the Veteran with a VA examination.  The Veteran's service treatment records and VA treatment records are a part of the claims file.  VA mailed the Veteran a VA examination notice, and scheduled him for a VA audiological examination in June 2014.  The Veteran failed to report for this examination.  There are notes in the record suggesting the Veteran may be homeless.  VA made contact with the Veteran in June 2014, after the missed examination, and asked the Veteran whether or not he still wanted to be examined by VA for hearing loss.  The Veteran indicated that he did still wish to be examined by VA.  Additionally, during this contact, VA successfully confirmed the Veteran's mailing address was correct.  

VA sent another VA examination notice to the Veteran, and scheduled a second audiological examination for July 2014.  The Veteran failed to appear for this examination as well, and has provided no explanation as to why he did not appear.  VA did not receive any returned mail notices from the Veteran's confirmed address.  

The Veteran was made aware of the fact that he missed his examinations in a September 2014 statement of the case, which was mailed to his address of record.  The Veteran promptly replied to this mailing with a timely VA Form 9.  As noted in the Introduction above, the Veteran requested a hearing before the Board on his VA Form 9.  Such was scheduled in October 2017, but the Veteran again failed to appear.

The Veteran has not provided an explanation of good cause as to why he did not show for his VA audiological examinations, nor has he requested that his examination be rescheduled.  VA's duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate the Veteran's claim, including attending VA exams.  See, e.g., 38 C.F.R. §§ 3.159(c) (requiring claimant to "cooperate fully with VA's efforts" to obtain both VA and non-VA medical records) and 3.655(b) (setting forth potential consequences when a veteran fails to appear for a scheduled examination).

The Board is satisfied that VA made reasonable efforts to provide the Veteran with a VA examination.  Upon recognizing that the Veteran may be homeless, VA contacted the Veteran, confirmed his intent to appear at another examination, scheduled the examination, and without explanation, the Veteran did not show.  The Board finds no reasons to believe the Veteran did not receive notice of the examination, as no notice letter was returned as undeliverable, and the Veteran responded to subsequent VA correspondence (i.e. the SOC) that was sent to the same address.  Even after being informed of the fact that he missed his examination in the SOC, the Veteran did not indicate why he missed it, nor did he request to be rescheduled.  

Because there is at least one VA examination dated in September 2011 assessing the severity of the Veteran's hearing loss disability during the period under review, the Board will rate the Veteran's claim based on the evidence of record.  In any event, the Board notes that neither the Veteran nor his accredited attorney has asserted that the Veteran's hearing loss disability has worsened in severity since the September 2011 examination, and the medical evidence of record does not indicate as much.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  

Applicable Laws and Regulations

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 C.F.R. § 3.102.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  "Puretone threshold average" as used in Tables VI and VIA is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIA.  38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIA is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).
Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Facts and Analysis

The Veteran filed an increased rating claim in  June 2011.  He subsequently appeared for a VA audiological examination in September 2011.  At that time he reported difficulty hearing with background noise, hearing in movies and hearing song lyrics.  See September 2011 VA Audiological Examination at page 8.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
75
LEFT
15
10
15
55
70
The average puretone threshold in the right ear was 40 decibels.  The average puretone threshold in the left hear was 38 decibels.  Speech audiometry revealed a speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner determined the Veteran suffered from sensorineural hearing loss in both ears.  The Veteran's hearing loss was not found to have impacted his ability to work.

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level I in the right ear and a manifestation of Level I in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of Level I is combined with the numeric designation of Level I, the overall level of hearing impairment is commensurate with a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85.  The examiner and audiological examination has met the aforementioned requirements.  There is no evidence to indicate the examiner is neither competent nor credible to conduct the examinations.  Therefore, the Board finds the audiological examination results and opinions of the September 2011 VA audiological examination to be credible and will afford the examination great probative weight.

As noted above, VA has attempted to schedule the Veteran for updated audiological examinations, but the Veteran has not appeared.  Neither the Veteran nor his attorney has provided an additional statement of argument. 

The Veteran is competent and credible in reporting his symptoms and the functional impacts of his hearing loss.  In Doucette v. Shulkin, 28 Vet. App. 366 (2017), however, the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing, which would include difficulty understanding movies and song lyrics, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a Veteran's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  See Doucette.  Absent audiometric and speech discrimination scores showing the Veteran's hearing loss disability meets the schedular criteria for a compensable rating, his reported functional impairment does not otherwise provide a basis for such a rating.  Id.

In sum, the preponderance of the evidence is against a finding that the assignment of a compensable rating for the Veteran's hearing loss disability is warranted at any time since the date of claim.  The benefit of the doubt rule is not for application, and the claim is denied.  


ORDER

Entitlement to a compensable disability rating for a bilateral hearing loss disability is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


